Case 8:18-cv-02869-VMC-CPT Document 126 Filed 09/06/19 Page 1 of 13 PageID 2529



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 THE HURRY FAMILY REVOCABLE TRUST;                          CASE NO.: 8:18-cv-02869-VMC-CPT
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; ALPINE SECURITIES
 CORPORATION,

          Plaintiffs,

 vs.

 CHRISTOPHER FRANKEL,

       Defendant.
 ___________________________________

 PLAINTIFFS’ OPPOSITION TO FRANKEL’S MOTION FOR SUMMARY JUDGMENT

          Plaintiffs, The Hurry Family Revocable Trust (the “Trust”), Scottsdale Capital Advisors

 (“Scottsdale”), and Alpine Securities Corporation (“Alpine”) (collectively, “Plaintiffs”), submit

 this Opposition to Defendant Christopher Frankel’s (“Frankel”) motion for summary judgment

 (the “Motion”), and state as follows.

 I.       INTRODUCTION

          Frankel’s Motion is remarkable for its level of gratuitous comments about Plaintiffs and

 irrelevant facts. It is most remarkable, however, for the number of admissions by Frankel that it

 concedes or omits.

          The Motion concedes, as it must, that Frankel secretly sent over a dozen of Plaintiffs’

 confidential documents to his personal email account and retained those documents until long

 after Plaintiffs commenced this litigation. (Frankel Material Fact (“FMF”) # 18, 39; Additional

 Material Fact (“AMF”) # 1, 2).




 {00102863;2}                                      1
Case 8:18-cv-02869-VMC-CPT Document 126 Filed 09/06/19 Page 2 of 13 PageID 2530



          The Motion omits Frankel’s admission that he used at least some of these confidential

 documents for his own personal purposes. (AMF # 3).

          The Motion omits Frankel’s admission that, after his termination from Alpine, he

 wrongfully directed an Alpine employee to create and give him a confidential blotter showing

 two days’ of Alpine’s trade runs. (AMF # 4).

          The Motion omits Frankel’s admission that he then sent Alpine’s confidential blotter of

 trade runs to a broker dealer in Chicago. (AMF # 5).

          The foregoing admissions by Frankel by themselves are fatal to his Motion. Other

 undisputed facts further defeat his Motion.

          First, Frankel’s admission that he failed to return confidential documents belonging to the

 Trust within ten business days of a written request by the Trust is a prima facie breach of the

 Original NDA, which requires the return of such material in said timeframe. (AMF # 6, 7).

 Frankel’s admission by itself defeats his attempt to dismiss the Trust’s claim for breach of

 contract.

          Second, Frankel’s admission that he sent to his personal email address over a dozen

 confidential documents belonging to Alpine and Scottsdale is a prima facie breach of the

 Employee NDA, which prohibits the transmission of confidential information to any non-

 company email address. (AMF # 1, 8). In addition, Frankel’s admission that he retained

 Alpine’s and Scottsdale’s confidential documents after his employment ended is an additional

 breach of the Employee NDA, which prohibits the retention of such documents. (AMF # 2, 9).

 Finally, Frankel’s admission that he sent the confidential trade blotter to a third party constitutes

 an additional breach of the Employee NDA. (AMF # 5, 10). All of the foregoing admissions

 defeat Frankel’s attempt to dismiss Alpine’s and Scottsdale’s claim for breach of contract.



 {00102863;2}                                      2
Case 8:18-cv-02869-VMC-CPT Document 126 Filed 09/06/19 Page 3 of 13 PageID 2531



          Third, Frankel’s admission that he sent Alpine’s confidential trade blotter of trade runs to

 a broker dealer in Chicago (AMF # 5) defeats his attempt to dismiss Plaintiffs’ DTSA and

 FUTSA claims.

          Frankel’s Motion is a misguided attempt to disparage Plaintiffs with irrelevant facts. As

 a legal document, the Motion is baseless and should be denied by the Court.

 II.      RELEVANT FACTS

          The Original Non-Disclosure and Confidentiality Agreement

          On or about June 22, 2015, Frankel entered into the Original NDA. (AMF # 11). The

 first sentence of the Original NDA provides: “This NON-DISCLOSURE AND

 CONFIDENTIALITY AGREEMENT (the “Agreement”) is made as of June 22nd, 2015 by

 Christopher Lee Frankel (the “Recipient”) and SCOTTSDALE CAPITAL ADVISORS

 CORPORATION, an Arizona corporation, Alpine Securities Corporation an Utah corporation,

 Cayman Securities Clearing and Trading LTD a Cayman Limited Company and any associated

 company of the Hurry Family Revocable Trust (the “Discloser”).” (AMF # 12).

          The Original NDA defines “Confidential Information” as “any data or information that is

 proprietary to the Discloser and not generally known to the public, whether in tangible or

 intangible form, whenever and however disclosed . . . .” (AMF # 13).

          Paragraph 5 of the Original NDA provides in relevant part: “Within ten (10) business

 days of receipt of the Discloser’s written request, the Recipient will return to the Disclosure all

 documents, records and copies thereof containing Confidential Information.” (AMF # 14).

          The Original NDA is governed by Arizona law. (AMF # 15).




 {00102863;2}                                      3
Case 8:18-cv-02869-VMC-CPT Document 126 Filed 09/06/19 Page 4 of 13 PageID 2532



          Frankel Does Not Return Documents To The Trust


          On November 9, 2018, counsel for Plaintiffs sent a demand letter (the “Demand Letter”)

 to Frankel, requesting the return of “any and all documents, records, and/or copies thereof in

 your possession, custody of control that contain any Confidential Information.” (FMF # 32, 33).

          At the time of his receipt of the Demand Letter, Frankel had in his possession the First

 Amendment to the Hurry Family Revocable Trust and the Certificate of Trust for The Hurry

 Family Revocable Trust (collectively, the “Trust Documents”). (AMF # 17). The Trust

 Documents contain information that is proprietary to the Trust and not generally known to the

 public. (AMF # 18). Frankel did not return the foregoing documents to Plaintiffs within ten

 business days of receiving Plaintiffs’ request for their return. (AMF # 19).

          The Employee Nondisclosure & Computer Use Agreement


          On July 1, 2015, Alpine, Scottsdale, and Frankel entered into a second nondisclosure

 agreement entitled the “Employee Nondisclosure & Computer Use Agreement” (the “Employee

 NDA”), which superseded the NDA with regard to Alpine and Scottsdale. (AMF # 20). The first

 sentence of the Employee NDA states: “This agreement (the “Agreement”) is entered into by

 Alpine Securities/Scottsdale Capital and its subsidiaries and affiliates (“Company”) and

 Christopher L. Frankel (“Employee”).” (AFM # 21).

                Paragraph 1 of the Employee NDA defines “Confidential Information” as inter alia:

                    . . . (b) information concerning Company's business, including cost
                    information, profits, sales information, accounting and unpublished
                    financial information, business plans, markets and marketing
                    methods, customer lists and customer information, purchasing
                    techniques, supplier lists and supplier information and advertising
                    strategies; (c) information concerning Company's employees,
                    including salaries, strengths, weaknesses and skills; (d) information
                    submitted by Company's customers, suppliers, employees,
                    consultants or co-venture partners with Company for study,

 {00102863;2}                                        4
Case 8:18-cv-02869-VMC-CPT Document 126 Filed 09/06/19 Page 5 of 13 PageID 2533



                 evaluation or use; and (e) any other information not generally known
                 to the public which, if misused or disclosed, could reasonably be
                 expected to adversely affect Company's business.

 (AMF # 22).

          Paragraph 2 of the Employee NDA provides in relevant part: “Employee shall keep

 Company's Confidential Information, whether or not prepared or developed by Employee, in the

 strictest confidence. Employee will not disclose such information to anyone outside Company

 without Company's prior written consent. Nor will Employee make use of any Confidential

 Information for Employee’s own purposes or the benefit of anyone other than Company.” (AFM

 # 23).

          Paragraph 4 of the Employee NDA provides: “When Employee’s employment with

 Company ends, for whatever reason, Employee will promptly deliver to Company all originals

 and copies of all documents, records, software programs, media and other materials containing

 any Confidential Information. Employee will also return to Company all equipment, files,

 software programs and other personal property belonging to Company. (AFM # 24).

          Paragraph 6 of the Employee NDA provides in relevant part: “Prohibited actions using

 Company’s ECS [Electronic Communication Systems] include, but are not limited to the

 following . . . transmitting confidential patient, business or risk management information to any

 non-Company email address.” (AMF # 25).

          Frankel Sends Confidential Documents to His Personal Email and Fails to Return
          Them to Plaintiffs

          Frankel sent more than a dozen documents containing confidential information to his

 personal email address. (FMF # 18; AMF # 1). At his deposition, Frankel admitted that

 information in these documents contained confidential information. (AMF # 1).




 {00102863;2}                                     5
Case 8:18-cv-02869-VMC-CPT Document 126 Filed 09/06/19 Page 6 of 13 PageID 2534



          Frankel failed to return dozens of documents containing confidential information after his

 employment ended with Alpine in October 2018. (AMF # 2). Frankel did not return any of

 those documents until Plaintiffs commenced this lawsuit, and even then waited until February

 2019. (FMF # 39; AMF # 2, 26).

          Frankel Uses Confidential Documents for Personal Use


          Frankel admitted at his deposition that on September 18, 2018, he sent a term sheet for a

 secured revolving credit facility belonging to Alpine to his personal email account. (AMF # 27).

 Frankel further admitted that the document was marked confidential and Plaintiffs wanted to

 keep it confidential. (AMF # 28). Frankel admitted that he later used the document for his

 personal use. (AMF # 29).

          Similarly, Frankel admitted at his deposition that on October 7, 2018, he emailed

 confidential financial document regarding Alpine and Scottsdale to his personal email address.

 (FMF # 18; AMF # 30). Frankel further admitted that he sent this information to himself in

 order “to help another group [i.e., not Plaintiffs] try to become a nonbank custodian.” (AMF #

 31).

          Frankel Sends Confidential Information to Third Parties


          After he was terminated from Alpine, Frankel contacted an employee there and requested

 a blotter of Alpine’s trade runs. (AMF # 32). The blotter of Alpine’s trade runs is proprietary to

 Alpine as it is shows all of the trades cleared through Alpine on those dates. (AMF # 33). This

 information is not publicly available, and Alpine derives economic advantages by the public not

 knowing this information. (AMF # 34). Frankel admitted that the information on the blotter

 could not be obtained from a public source in the format he received. (AMF # 35). Frankel



 {00102863;2}                                     6
Case 8:18-cv-02869-VMC-CPT Document 126 Filed 09/06/19 Page 7 of 13 PageID 2535



 further admitted that he sent the trade blotter to Ziv Investment Company (“Ziv”), a broker

 dealer in Chicago that he was attempting to purchase. (AMF # 36).

          Frankel did not produce the confidential trade blotter in discovery in this matter, despite

 his obligation to do so.1 (AMF # 37, 38). Nor did Frankel produce the email in which he sent

 the trade blotter to Ziv, despite his obligation to do so. (AMF # 39). Instead, Plaintiffs obtained

 this from third parties in response to subpoenas. (AMF # 40).

          Frankel sent the same confidential blotter of Alpine’s trade runs to two additional broker

 dealers and the Depository Trust and Clearing Corporation (“DTCC”). (AMF # 41). Frankel did

 not produce these communications in discovery. (AMF # 42). Instead, Plaintiffs obtained

 Frankel’s emails to third parties in response to subpoenas to those parties. (AMF # 43).




 1
   The trade blotter and Frankel’s emails containing it are responsive to Request for Production
 number 2, which requested, “All Documents and Communications containing Plaintiffs’ business
 practices, financial relationships and terms of those relationships, client lists, pricing
 information, and private financial information of Plaintiffs and their clients that You sent from
 Your personal email addresses to yourself or anyone else since June 1, 2015.”

 The trade blotter and Frankel’s emails containing it are also responsive to Request for Production
 number 9, which requested, “All Documents and Communications that pertain to Your attempts,
 inquiries, preparations, or desire to purchase any broker-dealer since August 1, 2018.”

 The trade blotter and Frankel’s emails containing it are also responsive to Request for Production
 number 10, which requested, “All Documents and Communications between You and any
 broker-dealers that you have considered purchasing since August 1, 2018.”

 The trade blotter and Frankel’s emails containing it are also responsive to Request for Production
 number 11, which requested, “All Documents and Communications between You and Ziv
 Investment Company since August 1, 2018.” (AMF # 37).
 {00102863;2}                                       7
Case 8:18-cv-02869-VMC-CPT Document 126 Filed 09/06/19 Page 8 of 13 PageID 2536



 III.     ANALYSIS

          A.     Frankel Is Not Entitled To Summary Judgment on the Trust’s Claim for
                 Breach of Contract

          Frankel argues that he is entitled to summary judgment on the Trust’s claim for breach of

 contract because the Trust is not a “Discloser” under the Original NDA. This argument ignores

 the very text of the Original NDA, which defines “Discloser” as Scottsdale, Alpine, Cayman

 Securities Clearing and Trading LTD, “and any associated company of the Hurry Family

 Revocable Trust.” (AMF # 12). Based upon the plain language of the Original NDA, the

 suggestion that the Trust is not any associated company of the Trust is risible. See James v. Gulf

 Life Ins. Co., 66 So. 2d 62, 63 (Fla. 1953) (“The words of a contract will be given a reasonable

 construction, where that is possible, rather than an unreasonable one, and the court will likewise

 endeavor to give a construction most equitable to the parties, and one which will not give one of

 them an unfair or unreasonable advantage over the other. So that interpretation which evolves the

 more reasonable and probable contract should be adopted, and a construction leading to an

 absurd result should be avoided.”).

          Frankel next argues that he cannot be liable for breach of contract because he “offered to

 return” the Trust’s confidential documents. This argument also ignores the text of the Original

 NDA which requires the return of all documents containing confidential information within ten

 business days of Plaintiffs’ request. (AMF # 14). Frankel’s purported offer to return material

 did not absolve him of his obligation to comply with the Original NDA. Production of

 documents in discovery months later does not constitute the “return” of documents.

          Frankel’s final argument, that there is no evidence of damages resulting from his refusal

 to return the Trust’s confidential documents, ignores Arizona law (which controls the agreement)

 and misstates the evidence. First, under Arizona law, “nominal damages are awarded where

 {00102863;2}                                      8
Case 8:18-cv-02869-VMC-CPT Document 126 Filed 09/06/19 Page 9 of 13 PageID 2537



 actual damages are slight or difficult to calculate” provided that the plaintiffs show “they have

 suffered (or will suffer) an injury of some kind.” Firetrace USA, LLC v. Jesclard, No. CV-07-

 02001-PHX-ROS, 2010 WL 3523067, at *1–3 (D. Ariz. Sept. 3, 2010). Frankel injured the

 Trust when he unlawfully retained possession of its Confidential Information. See Avina v.

 Spurlock, 28 Cal. App. 3d 1086, 105 Cal. Rptr. 198, 200 (1972) (“Nominal damages are properly

 awarded ... [w]here there is no loss or injury to be compensated but where the law still

 recognizes a technical invasion of a plaintiff's rights or a breach of a defendant's duty ...”).

 Second, the Trust has never stated that it has no damages, only that it did not have documents

 showing its damages. The absence of documents is not the same as the absence of evidence. At

 a minimum, whether the Trust suffered damages is a question of fact for a jury to decide.

          B.     Frankel is Not Entitled to Summary Judgment on Alpine & Scottsdale’s
                 Claim for Breach of Contract


                 1.     Frankel Admitted He Breached the Employee NDA

          Frankel’s request that Scottsdale’s and Alpine’s breach of contract claim be dismissed

 ignores his numerous admissions that he, in fact, breached the Employee NDA.

          First, the Employee NDA prohibited Frankel from sending confidential documents to his

 personal, non-company, email addresses. (AMF # 8). Frankel, however, admitted sending more

 than a dozen such documents to his personal email. (AMF # 1).

          Second, the Employee NDA prohibited Frankel from using Alpine’s and Scottsdale’s

 information for his “own purposes or the benefit of anyone other than Company.” (AMF # 23).

 Yet again, Frankel admitted using confidential documents for his own purposes. (AMF # 29). In

 particular, Frankel used a confidential credit term sheet and confidential financial documents

 belonging to Alpine and Scottsdale for his personal use. (AMF #27-29).



 {00102863;2}                                       9
Case 8:18-cv-02869-VMC-CPT Document 126 Filed 09/06/19 Page 10 of 13 PageID 2538



           Third, the Employee NDA prohibited Frankel from disclosing Alpine’s confidential

  information to third parties without Alpine’s consent. (AMF # 23). Frankel admitted that he

  sent Alpine’s proprietary trade runs to a third party broker dealer he was attempting to purchase.

  (AMF # 5). In fact, Frankel sent the confidential trade blotter to two additional broker dealers

  and the DTCC. (AMF # 40).

           Fourth, the Employee NDA required Frankel to return confidential documents

  “promptly” upon his termination. (AMF # 24). Frankel was terminated as an employee in

  August 2018 and terminated as a consultant in October 2018 (FMF # 14, 16; AMF # 44), yet he

  did not produce confidential documents to Plaintiffs until February 2019—after Plaintiffs

  commenced this lawsuit. (FMF # 39; AMF # 26).

           By his own admissions, Frankel’s attempt to dismiss Alpine’s and Scottsdale’s breach of

  contract claim fails.

                  2.      Frankel’s Arguments to Dismiss Scottsdale’s and Alpine’s Breach of
                          Contract Claim are Baseless

           Frankel first argues that there is no evidence that he used for his own benefit or disclosed

  to third parties any of the documents he produced as part of his initial disclosures. This

  argument is both false and misleading.

           It is false because Frankel admitted at his deposition that he, in fact, used a term sheet for

  a secured revolving credit facility for his own personal use. (AMF # 3). In addition, Frankel

  used Alpine’s confidential trade blotter in his effort to purchase Ziv, a broker dealer in Chicago.

  (AMF # 5).

           The argument is misleading because it ignores documents that Frankel failed to produce

  in discovery—in particular, Alpine’s confidential trade blotter. (AMF # 37). Frankel did not

  produce the blotter in discovery, and he did not produce his emails to other broker dealers, in

  {00102863;2}                                       10
Case 8:18-cv-02869-VMC-CPT Document 126 Filed 09/06/19 Page 11 of 13 PageID 2539



  which he disclosed the confidential blotter to third parties. (AMF # 37-42). Therefore, Frankel’s

  attempt to mislead the Court by saying he did not disclose to third parties documents produced in

  his initial disclosures is disingenuous.

           Frankel next argues that he cannot be liable for breach of contract because he supposedly

  “agreed to return and did return all documents and communication in his possession that he

  received from Scottsdale and Alpine.” This argument fails on numerous grounds. First, the

  Employee NDA required the return of documents “promptly” upon termination. (AMF # 24).

  Frankel did not return any documents until Plaintiffs commenced this lawsuit, and even then

  waited to produce copies with his initial disclosures—three months after his termination. (AMF

  # 26). Second, Frankel did not return the confidential trade blotter at any time. (AMF # 37-42).

  Third, even after Plaintiffs requested the return of their confidential materials, Frankel sent the

  trade blotter to third parties. (AMF # 36). In fact, Frankel emailed confidential internal

  communications regarding customer fee schedules to FINRA after the lawsuit commenced.

  (AMF # 45). Fourth, Frankel’s claim that he cannot be liable for breach of contract because he

  produced documents in this lawsuit ignores the numerous other provisions of the Employee

  NDA that he admittedly breached, including the prohibitions against emailing documents to his

  personal email account and using confidential information for his personal benefit.

           Frankel’s final argument, that Alpine and Scottsdale cannot prove damages, is simply

  false. Alpine and Scottsdale produced statements of income, trend reports, and profit & loss

  statements showing the loss of hundreds of thousands of dollars in revenue. (AMF # 46).

           C.     Frankel is Not Entitled to Summary Judgment on Alpine & Scottsdale’s
                  DTSA and FUTSA Claims

           Frankel argues that he is entitled to summary judgment on the DTSA and FUTSA claims

  because there is no evidence of him misappropriating trade secrets to make a bid for a broker

  {00102863;2}                                     11
Case 8:18-cv-02869-VMC-CPT Document 126 Filed 09/06/19 Page 12 of 13 PageID 2540



  dealer in Chicago. Frankel is wrong. After Frankel left Alpine, and after Plaintiffs requested the

  return of their confidential information, Frankel emailed Alpine’s confidential trade blotter to

  Ziv. (AMF #5).      Frankel’s reference to documents he produced in discovery is disingenuous

  because it overlooks documents produced by third parties in response to subpoenas, and it

  ignores Frankel’s own admissions that the trade blotter is not publicly available in the form that

  he (illegally) obtained from an Alpine employee. (AMF #5).

           Frankel next argues that Alpine and Scottsdale cannot prove they are entitled to any

  remedies. This argument has been constructed out of whole cloth. Alpine and Scottsdale

  produced statements of income, trend reports, and profit & loss statements that demonstrate

  significant losses attributable to Frankel’s conduct. (AMF # 46). In addition, Alpine and

  Scottsdale are entitled to injunctive relief because Frankel has and continued to disseminate

  Plaintiffs’ confidential information after Plaintiffs demanded the return of such information and

  after the commencement of this lawsuit. (AMF # 5, 36, 41, 45). See Heralds of Gospel Found.,

  Inc. v. Varela, No. 17-22281-CIV, 2017 WL 3868421, at *4 (S.D. Fla. June 23, 2017) (“Both the

  Federal Defend Trade Secrets Act (the ‘DTSA’) and Florida’s Uniform Trade Secrets Act (the

  ‘FUTSA’) authorize a court to grant an injunction to prevent ‘actual’ or ‘threatened’

  misappropriation of a ‘trade secret.’”). Moreover, “the loss of customers and goodwill is an

  ‘irreparable’ injury.” Fortiline, Inc. v. Moody, No. 12-CV-81271, 2013 WL 12101142, at *5

  (S.D. Fla. Jan. 7, 2013) (quoting Ferrero v. Associated Materials Inc., 923 F.2d 1441, 1449 (11th

  Cir. 1991)). Absent an injunction, Frankel will continue to share Plaintiffs’ confidential

  information and steal Alpine and Scottsdale’s customers, causing Plaintiffs irreparable harm.




  {00102863;2}                                     12
Case 8:18-cv-02869-VMC-CPT Document 126 Filed 09/06/19 Page 13 of 13 PageID 2541



  IV.      CONCLUSION

           For the reasons stated herein, the Court should deny Frankel’s Motion.



           Dated this 6th day of September 2019.

                                                /s/ Jordan Susman
                                                Charles J. Harder, Esq.
                                                Jordan Susman, Esq.
                                                HARDER LLP
                                                132 South Rodeo Drive, Fourth Floor
                                                Beverly Hills, CA 90212-2406
                                                Tel: (424) 203-1600
                                                Fax: (424) 203-1601
                                                E-mail: charder@harderllp.com
                                                E-mail: jsusman@harderllp.com

                                                Kenneth G. Turkel – FBN 867233
                                                Shane B. Vogt – FBN 257620
                                                BAJO | CUVA | COHEN | TURKEL
                                                100 North Tampa Street, Suite 1900
                                                Tampa, Florida 33602
                                                Tel: (813) 443-2199
                                                Fax: (813) 443-2193
                                                E-mail: kturkel@bajocuva.com
                                                E-mail: svogt@bajocuva.com

                                                Attorneys for Plaintiffs




                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on September 6, 2019, the foregoing document was filed with
  the Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                                /s/ Jordan Susman
                                                Attorney




  {00102863;2}                                     13
